—Judgment, Supreme Court, New York County (Dennis Edwards, Jr., J.), rendered July 8, 1986, convicting defendant, after a jury trial, of assault in the second degree and reckless endangerment in the second degree, and sentencing him to concurrent terms of probation of 5 years and 3 years, respectively, and to community service and a fine of $5,000, for the assault conviction, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and according deference to the jury’s findings on credibility (People v Bleakley, 69 NY2d 490, 495), defendant’s guilt on a theory of recklessness was proven beyond a reasonable doubt by legally sufficient evidence. Defendant’s contention that the court erred in not examining a juror concerning her conversation with a prosecution witness is not preserved for review as a matter of law (People v Torres, 80 NY2d 944; People v Powell, 186 AD2d 54, lv denied 81 NY2d 765), and we decline to review in the interest of justice. The conversation in question was short and unrelated to the trial issues, and there is no significant likelihood that it interfered with the juror’s ability to render a fair verdict (see, People v Torres, supra; People v Buford, 69 NY2d 290, 299, n 4; People v Estrada, 191 AD2d 286, lv denied 81 NY2d 1013). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman and Nardelli, JJ.